PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/681,460
Filing Date: 12 Nov 2019
Appellant(s): Lander et al.



__________________
Henry M. Feiereisen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105686313 to Yang in view of US Published Application 2011/0240692 to Park and US Patent 5,873,506 to Golling.
Regarding claim 9, Yang discloses a bullet-resistant user's wearable article convertible from a bullet-resistant backpack configuration to a bullet-resistant vest configuration and vice versa, comprising two parts (1, 9 – Fig. 3) each provided with a bullet-proof shield (page 7 of English translation, third full paragraph) and moveable relative to one another between a first position (Figs. 1-2) in which said two parts are located at a back side of a user's torso of a 
Regarding claim 10, the combination from claim 1 discloses wherein said stretchable elastic strap of the second connecting means has one end connected to an inner surface of one of the parts and another end connected to an inner surface of the other one of the parts (Figs. 1-3).
Regarding claim 11, the combination from claim 1 discloses wherein said second connecting means and said third connecting means are formed so that the bullet-resistant users wearable article can be converted from the bullet-resistant backpack configuration to the bullet-resistant vest configuration without removing the article from user's shoulders (Yang Figs. 1-3 – the article is capable of being converted from backpack to vest without removing the article from the user’s shoulders) and also can be extended to a thicker body of a user at both sides of the article (the second connecting means (5 – Yang, made elastic by .

(2) Response to Argument
As to Appellant’s argument that Yang does not disclose a stretchable strap (page 5, end of first paragraph), Park is applied for an elastic strap.
As to Appellant’s argument that Park requires the backpack to be removed and inserted over the user’s head (page 5, second paragraph), the rejection does not employ Park’s backpack configuration, but rather only uses Park for its disclosure of using elastic in a backpack strap.
As to Appellant’s argument that the instant invention has a stretchable continuous strap on one side of the article and a disconnectable adjustable strap on the other side of the article (top of page 6), the prior art combination results in this configuration (stretchable continuous strap – Yang 5, made stretchable by Park; disconnectable adjustable strap – Yang 7).  
As to Appellant’s argument that there is no hint or suggestion in Yang or Park to make the combination (middle paragraph, page 6), proper rationale was provided in the rejection for the combination.  As noted in the rejection, the combination is obvious because it “only involves choosing from a finite number of predictable materials for use in a backpack strap.  Further, using elastic would promote a secure, tight fit for a variety of user shapes and sizes” (Final Office Action dated 1/27/2021, page 3).  
As to Appellant’s argument that Park requires two stretchable straps (bottom of page 6), the combination is not modifying Park.  The combination is starting with Yang 
As to Appellant’s argument that Yang does not suggest making one strap stretchable (first full paragraph of page 7), proper rationale was provided in the rejection for making the non-disconnectable strap elastic.  As noted in the rejection, the combination is obvious because it “only involves choosing from a finite number of predictable materials to use in a backpack strap.  Further, using elastic would promote a secure, tight fit for a variety of user shapes and sizes” (Final Office Action dated 1/27/2021, page 3).  
As to Appellant’s argument that Yang and Park are based on different principles of operation (second full paragraph of page 7), Park’s backpack configuration is not being implemented into or combined with Yang.  The only thing taken from Park is its teaching that it is known to use elastic in straps in this art.  The principle of operation of Park and Yang do not bear on this modification.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
Conferees:
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.